Per Curiam.

Johnson asserts in his various propositions of law that the court of appeals erred in denying the writ of mandamus because appellees did not comply with the minimum due process requirements of Morrissey v. Brewer (1972), 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484, when they revoked his parole. Even if Johnson’s assertions are correct, he would not be entitled to reversal of the court of appeals’ judgment for the following reasons.
Johnson is not entitled to the requested writ of mandamus for release from prison and reinstatement on parole. Habeas corpus, rather than mandamus, is the appropriate action for persons claiming entitlement to immediate release from prison. State ex rel. Lemmon v. Ohio Adult Parole Auth. (1997), 78 Ohio St.3d 186, 188, 677 N.E.2d 347, 349; State ex rel. Pirman v. Money (1994), 69 Ohio St.3d 591, 594, 635 N.E.2d 26, 30. As the court noted in Lemmon, 78 Ohio St.3d at 188, 677 N.E.2d at 349, “[a] contrary holding would permit inmates seeking immediate release from prison to employ mandamus to circumvent the statutory pleading requirements for instituting a habeas corpus action, i.e., attachment of commitment papers and verification.” Although the court of appeals did not base its judgment on this rationale, a reviewing court will not reverse a correct judgment merely because erroneous reasons were assigned as a basis thereof. State ex rel. Carter v. Schotten (1994), 70 Ohio St.3d 89, 92, 637 N.E.2d 306, 309.
In addition, even if the court of appeals had considered Johnson’s action as one in habeas corpus rather than mandamus, Johnson was also not entitled to a writ of habeas corpus because he failed to comply with R.C. 2725.04’s verification requirement. McBroom v. Russell (1996), 77 Ohio St.3d 47, 48, 671 N.E.2d 10, 11.
Based on the foregoing, we affirm the judgment of the court of appeals. In so doing, we need not address the merits of the issues raised by the parties in this appeal. State ex rel. Gabriel v. Youngstown (1996), 75 Ohio St.3d 618, 620, 665 N.E.2d 209, 210.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.